IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,767



                      EX PARTE TROY HUFFMASTER, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 08 CR 2271 F IN THE 214 TH DISTRICT COURT
                           FROM NUECES COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of escape and

sentenced to twenty-five years’ imprisonment. The Thirteenth Court of Appeals affirmed his

conviction. Huffmaster v. State, No. 13-08-599-CR (Tex. App. Corpus Christi, May 28, 2009)

(unpublished).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
                                                                                                      2

his right to petition for discretionary review pro se.

       Appellate counsel filed an affidavit with the trial court stating that he could not find the file

and could not say whether Applicant had been notified. The trial court recommends that relief be

granted. Based on this Court’s review of the record, we find that Applicant is entitled to the

opportunity to file an out-of-time petition for discretionary review of the judgment of the Ninth

Court of Appeals in Cause No. 13-08-00599-CR that affirmed his conviction in Case Number 08 CR

2271 F from the 214th Judicial District Court of Nueces County. Ex parte Wilson, 956 S.W.2d 25

(Tex. Crim. App. 1997); TEX . R. APP . P. 48.4. Applicant shall file his petition for discretionary

review with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered:     April 4, 2012
Do not publish